IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50126
                        Conference Calendar



BARRY LYNN COX,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; INTERNAL
REVENUE SERVICE; US PROBATION OFFICE;
MARK HEWETT, Senior US Probation Officer,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-01-CV-708
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Barry Lynn Cox appeals the district court’s dismissal of his

tort claims against the Government pursuant to FED. R. CIV. P. 12.

Cox’s motion to supplement the record on appeal is DENIED.      See

Trinity Industries, Inc. v. Martin, 963 F.2d 795, 799 (5th Cir.

1992).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50126
                                 -2-

     Cox has failed to brief the district court’s dismissal of

his complaint as barred by the Federal Tort Claims Act.

Arguments must be briefed in order to be preserved.      Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).     Claims not

adequately argued in the body of the brief are deemed abandoned

on appeal.   Id.   Thus, Cox is deemed to have abandoned the issue

on appeal.   To the extent Cox is attempting to attack his

underlying criminal conviction, those claims are barred by Heck

v. Humphrey, 512 U.S. 477 (1994).

     Cox’s appeal is without merit and is, therefore, frivolous.

Accordingly, the appeal is DISMISSED.      See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED; MOTION DENIED.